UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 7878 Dreyfus LifeTime Portfolios, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10 166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 9/30/10 FORM N-CSR, Item 1. Reports to Stockholders. Dreyfus LifeTime Portfolios, Inc. Growth and Income Portfolio ANNUAL REPORT September 30, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 26 Statement of Financial Futures 27 Statement of Assets and Liabilities 28 Statement of Operations 29 Statement of Changes in Net Assets 31 Financial Highlights 33 Notes to Financial Statements 45 Report of Independent Registered Public Accounting Firm 46 Important Tax Information 47 Proxy Results 48 Information About the Review and Approval of the Funds Management Agreement 53 Board Members Information 55 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus LifeTime Portfolios, Inc. Growth and Income Portfolio The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: This annual report for Dreyfus LifeTime Portfolios, Inc., Growth and Income Portfolio covers the 12-month period from October 1, 2009, through September 30, 2010. Although a double-dip recession remains an unlikely scenario in our analysis, recent uncertainty regarding the breadth and strength of the U.S. and global economic recoveries has led to bouts of weakness in some of the riskier asset classes, including U.S. stocks, offsetting gains achieved earlier in the reporting period.The spending power of consumers, long an important economic catalyst, has been diminished by concerns over job security and an inability to generate cash from the equity in their homes.The second major driver of sustainable growth, corporate investment, also has been stunted, as a continuing lack of credit thwarts business development. Uncertainty will probably remain in the broader financial markets until we see a persistent improvement in economic growth; but we currently are optimistic regarding the prospects for equities. Higher-quality companies with healthy balance sheets, higher credit ratings and strong cash flows are currently priced at a discount, in our view. However, we continue to believe that selectivity will be a key to success in the stock market, as investors appear set to potentially reward fundamentally sound companies relative to those with questionable financial profiles and business strategies. During these market conditions, we suggest that you meet with your financial advisor regularly to review your investments in todays slow-growth economic environment as well as your needs, goals and attitudes toward risk. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation October 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period from October 1, 2009, through September 30, 2010, as provided by Jocelin A. Reed, CFA, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended September 30, 2010, Dreyfus LifeTime Portfolios, Growth and Income Portfolios Investor Class shares produced a total return of 7.58%, and Restricted Class shares returned 7.94%. 1 This compares with a 9.21% total return for the funds customized blended benchmark for the same period. 2 In addition, the Standard & Poors 500 Composite Stock Price Index (S&P 500 Index) produced a 10.18% return over the reporting period. 3 After rallying during the first half of the reporting period, stocks declined modestly over the second half when new economic concerns surfaced. Bonds fared better in the slow-growth environment. Although our overweighted equity sector allocation strategy slightly increased our relative performance, the fund produced lower returns than its blended benchmark primarily due to disappointing security selections among large-cap U.S. stocks. The Funds Investment Approach Dreyfus LifeTime Portfolios, Growth and Income Portfolio seeks maximum total return. To pursue this goal, the fund typically invests in a mix of stocks and bonds.The funds neutral asset mix is 50% in stocks and 50% in bonds that are rated investment grade or the unrated equivalent as determined by Dreyfus. Depending on market and economic conditions, the actual mix of stocks to bonds may range from 35%/65% to 65%/35%.The fund typically invests approximately 80% of its stock allocation in stocks of large-capitalization companies. The fund may invest up to 15% of its net assets in foreign securities. When allocating assets between stocks and bonds, we assess the relative return and risk of each asset class using a proprietary computer model. When selecting large-cap stocks, we seek stocks that appear poised for above-average, long-term capital appreciation, as well as stocks that appear undervalued. The large-cap investments generally mirror the allocations of the S&P 500 Index. The small-cap and foreign equity components and the domestic and foreign bond components are typically constructed to approximate the investment characteristics of the Russell 2000 Index, the Morgan Stanley Capital International Europe, Australasia and Far East (EAFE) Index, the Barclays Capital Intermediate Government/Credit Index and the J.P. Morgan Non-U.S. Government Bond Index, respectively. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Global Economic Concerns Intensified The reporting period began in the midst of an economic recovery as improved manufacturing activity helped boost confidence among businesses, consumers and investors. By the spring of 2010, however, several developments threatened the economic rebound. Europe was roiled by a sovereign debt crisis when Greece found itself unable to finance a heavy debt burden. Inflationary pressures in China led to worries that remedial measures might dampen a major engine of global growth. In the United States, mixed employment and the housing data suggested that economic headwinds might constrain already mild growth. Consequently, stocks gave back some of their previous gains. In contrast, bonds generally rallied as cautious investors turned to traditional safe havens, such as U.S. government securities, and income-oriented investors reached for higher yields from corporate-and asset-backed securities. Large U.S. Stocks Dampened Relative Results Although we maintained overweighted exposure to stocks during a period in which bonds fared better, the funds sector allocation strategy proved to have a mildly positive impact on relative performance, due to strong returns from the funds passively managed bond portfolio. Higher yielding bonds led the markets advance, with especially strong results from triple-B and single-A rated corporate securities in the financials, industrials and utilities sectors. U.S. government agency securities also contributed positively to the funds relative performance. Among stocks, a relatively defensive posture in the industrials sector early in the reporting period did not shelter the fund from declines among defense contractors Oshkosh, Raytheon and L-3 Communications Holdings. In the information technology sector, hardware producers Western Digital and Seagate Technology suffered amid a fall-off in demand for personal computers. Underweighted exposure to electronics innovator Apple also hurt relative performance. Results in the utilities sector were undermined by NRG Energy , which encountered cost overruns when expanding a nuclear power plant. A defensive posture in the consumer discretionary sector prevented the fund from participating in gains among certain media companies. The fund achieved better results in the financials sector, where insurer Aflac capitalized on growth opportunities in Asia, bond rating agency Moodys gained market share despite intensified regulatory scrutiny, and finance company Americredit was acquired by GMAC Financial Services. Underweighted exposure to several large banks also aided the 4 funds performance. In the materials sector, iron ore producer Cliffs Natural Resources advanced along with commodity prices as demand remained strong from the emerging markets. A Continued Emphasis on Stocks Corporate earnings recently have shown steady improvement, and the global economy appears poised for slow-but-continued recovery. In addition, stocks remain attractively valued, in our analysis.Therefore, as of the reporting periods end, we remain more optimistic about stocks than bonds, and we have retained the funds tilt toward equities. October 15, 2010 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. Bond funds are subject generally to interest rate, credit, liquidity (except Govt.-only funds), prepayment and extension risk (for mortgage funds) and market risks, to varying degrees, all of which are more fully described in the funds prospectus. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid, and difficult to value and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments of the funds other investments. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that, upon redemption, portfolio shares may be worth more or less than their original cost. 2 For the Growth and Income Portfolio, we have combined the performance of unmanaged indices reflecting the baseline percentages set forth in the prospectus, but in greater detail than the broader prospectus baseline percentages: Domestic Large Company Stocks  36%; Domestic Small Company Stocks  9%; Foreign Stocks  5%; Domestic Bonds  45%; and Foreign Bonds  5%.The Customized Blended Index combines returns from the Standard & Poors 500 Composite Stock Price Index, the Russell 2000 Index, the Morgan Stanley Capital International Europe,Australasia, Far East (Free) Index  Hedged $U.S. (MSCI EAFE), the Barclays Capital Intermediate Government/Credit Bond Index (Barclays Capital Index) and the J.P. Morgan Non-U.S. Government Bond Index  Hedged (J.P. Morgan Global Index) and is weighted to the aforementioned baseline percentages and rebalanced monthly. The S&P 500 Index is a widely accepted, unmanaged index of U.S. stock market performance. The Russell 2000 Index is an unmanaged index of small-cap stock performance and is composed of the 2,000 smallest companies in the Russell 3000 Index.The Russell 3000 Index is composed of the 3,000 largest U.S. companies based on total market capitalization.The MSCI EAFE is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries and includes net dividends reinvested.The Barclays Capital Index is a widely accepted, unmanaged index of government and corporate bond market performance composed of U.S. government,Treasury and agency securities, fixed-income securities and nonconvertible investment-grade corporate debt, with an average maturity of 1-10 years.The J.P. Morgan Global Index is an index that measures return on bonds from 12 world markets, hedged into U.S. dollars. 3 SOURCE: LIPPER INC.  Reflects the monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Index return does not reflect fees and expenses associated with operating a mutual fund. The Fund 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in the Investor Class shares and Restricted Class shares of Dreyfus LifeTime Portfolios, Inc., Growth and Income Portfolio with the Standard & Poors 500 Composite Stock Price Index and a Customized Blended Index  Source: Lipper Inc.  Source: Lipper Inc., Morgan Stanley & Co. Incorporated, J.P. Morgan & Co. Incorporated and Bloomberg L.P. Past performance is not predictive of future performance. 6 Average Annual Total Returns as of 9/30/10 1 Year 5 Years 10 Years Investor Class shares 7.58% 2.66% 2.16% Restricted Class shares 7.94% 2.99% 2.54% Standard & Poors 500 Composite Stock Price Index 10.18% 0.64% 0.43% Customized Blended Index 9.21% 3.63% 3.48% Past performance is not predictive of future performance.The portfolios performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on portfolio distributions or the redemption of portfolio shares. The graph on the left compares a $10,000 investment made in each of the Investor Class shares and Restricted Class shares of the Growth and Income Portfolio on 9/30/00 to a $10,000 investment made on that date in the Standard & Poors 500 Composite Stock Price Index (S&P 500 Index) as well as to a Customized Blended Index reflecting the portfolios asset allocation baseline percentages (Baseline) which are described below and in the portfolios prospectus. The Customized Blended Index is calculated on a monthly basis and rebalanced monthly.All dividends and capital gain distributions are reinvested. The Growth and Income Portfolio allocates your money among domestic and foreign stocks and bonds. The portfolios performance shown in the line graph takes into account all applicable fees and expenses. The S&P 500 Index is a widely accepted, unmanaged index of U. S. stock market performance. The S&P 500 Index was selected because (1) domestic common stocks represent a significant portion of the Baseline and (2) the majority of the stock portion of the portfolio is invested in stocks included in the S&P 500 Index. Because the portfolio has significant fixed-income holdings, however, it can underperform an equity-only index. The Customized Blended Index has been prepared by the portfolio for purposes of more accurate comparison to the portfolios overall portfolio composition. We have combined the performance of unmanaged indices reflecting the Baseline percentages set forth in the prospectus, but in greater detail than the broader prospectus Baseline percentages: Domestic Large Company Stocks - 36%; Domestic Small Company Stocks - 9%; Foreign Stocks - 5%; Domestic Bonds - 45%; Foreign Bonds - 5%. The Customized Blended Index combines returns from the S&P 500 Index, the Russell 2000 Index, the Morgan Stanley Capital International Europe, Australasia, Far East (Free) Index-Hedged, $U.S. (EAFE Index), the Barclays Capital Intermediate Government/Credit Bond Index (Barclays Capital Index) and the J. P. Morgan Non-U.S. Government Bond Index-Hedged, $U.S. (J.P. Morgan Global Index), and is weighted to the aforementioned Baseline percentages and rebalanced monthly. The Russell 2000 Index is an unmanaged index and is composed of the 2,000 smallest companies in the Russell 3000 Index. The Russell 3000 Index is composed of 3,000 of the largest U. S. companies by market capitalization. The EAFE Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries and includes net dividends reinvested. The Barclays Capital Index is a widely accepted, unmanaged index of government and credit bond market performance composed of U. S. government, Treasury and agency securities, fixed-income securities and nonconvertible investment-grade credit debt, with an average maturity of 1-10 years. The J. P. Morgan Global Index is an index that measures returns on bonds from 12 world markets, hedged into U. S. dollars. This index does not include a U. S. bonds component. Unlike a mutual fund, the indices are not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to the portfolios performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus LifeTime Portfolios, Inc., Growth and Income Portfolio from April 1, 2010 to September 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2010 Restricted Class Shares Investor Class Shares Expenses paid per $1,000  $ 5.37 $ 6.87 Ending value (after expenses) $1,001.40 $1,000.00 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your portfolios expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the portfolio with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2010 Restricted Class Shares Investor Class Shares Expenses paid per $1,000  $ 5.42 $ 6.93 Ending value (after expenses) $1,019.70 $1,018.20  Expenses are equal to the funds annualized expense ratio of 1.07% for Restricted Class and 1.37% for Investor Class, multiplied by the funds average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS September 30, 2010 Coupon Maturity Principal Bonds and Notes37.5% Rate (%) Date Amount ($) Value ($) Aerospace & Defense.1% Boeing, Sr. Unscd. Notes 4.88 2/15/20 55,000 Agriculture.1% Altria Group, Gtd. Notes 9.25 8/6/19 45,000 Banks3.3% Bank of America, Gtd. Notes 3.13 6/15/12 90,000 93,818 Bank of America, Sr. Unscd. Notes, Ser. L 5.65 5/1/18 55,000 58,363 BB & T, Sub. Notes 4.75 10/1/12 85,000 90,056 BB & T, Sr. Unscd. Notes 6.85 4/30/19 35,000 42,626 Capital One Financial, Sr. Unscd. Notes 7.38 5/23/14 80,000 93,464 Citigroup, Gtd. Bonds 2.13 4/30/12 130,000 133,347 Citigroup, Sub. Notes 5.00 9/15/14 95,000 98,759 Citigroup, Sr. Unscd. Notes 5.50 4/11/13 135,000 144,919 Credit Suisse/New York, Sub. Notes 6.00 2/15/18 55,000 60,831 Deutsche Bank Financial, Bank Gtd. Notes 5.38 3/2/15 45,000 49,664 Deutsche Bank/London, Sr. Unscd. Notes 4.88 5/20/13 80,000 86,955 Goldman Sachs Group, Sr. Unscd. Notes 5.25 10/15/13 90,000 97,889 Goldman Sachs Group, Sr. Unscd. Notes 5.38 3/15/20 35,000 36,959 Goldman Sachs Group, Sr. Unscd. Notes 6.60 1/15/12 55,000 58,636 JPMorgan Chase & Co., Gtd. Notes 3.13 12/1/11 225,000 232,018 JPMorgan Chase & Co., Sr. Unscd. Notes 5.38 10/1/12 40,000 43,301 The Fund 9 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Banks (continued) JPMorgan Chase & Co., Sub. Notes 5.75 1/2/13 50,000 54,457 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 35,000 40,029 Korea Development Bank, Sr. Unscd. Notes 8.00 1/23/14 55,000 64,384 M&T Bank, Sr. Unscd. Bonds 5.38 5/24/12 55,000 58,251 Morgan Stanley, Gtd. Notes 1.95 6/20/12 100,000 102,487 Morgan Stanley, Sr. Unscd. Notes 5.30 3/1/13 70,000 75,428 Morgan Stanley, Sr. Unscd. Notes 5.50 1/26/20 35,000 36,040 Morgan Stanley, Sr. Unscd. Notes 5.55 4/27/17 65,000 68,988 Royal Bank of Canada, Sr. Notes 2.63 12/15/15 50,000 51,905 US Bank, Sub. Notes 6.38 8/1/11 110,000 115,261 Wachovia, Sub. Notes 5.63 10/15/16 25,000 27,848 Wells Fargo & Co., Sub. Notes 5.13 9/15/16 30,000 32,746 Wells Fargo & Co., Sr. Unscd. Notes 5.63 12/11/17 50,000 57,035 WestPac Banking, Sr. Unscd. Notes 4.88 11/19/19 40,000 42,962 Building & Construction.2% CRH America, Gtd. Notes 5.30 10/15/13 50,000 53,707 CRH America, Gtd. Notes 6.00 9/30/16 65,000 72,867 Chemicals.4% Dow Chemical, Sr. Unscd. Notes 7.60 5/15/14 115,000 134,433 E.I. Du Pont De Nemours, Sr. Unscd. Notes 5.75 3/15/19 60,000 71,659 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Chemicals (continued) Potash of Saskatchewan, Sr. Unscd. Notes 7.75 5/31/11 70,000 73,307 Rohm & Haas, Sr. Unscd. Notes 5.60 3/15/13 15,000 16,170 Consumer Products.1% Kimberly-Clark, Sr. Unscd. Notes 6.13 8/1/17 40,000 48,908 Procter & Gamble, Sr. Unscd. Notes 4.95 8/15/14 35,000 39,768 Diversified Financial Services1.7% American Express, Sr. Unscd. Notes 8.13 5/20/19 55,000 71,143 Bear Stearns, Sr. Unscd. Notes 5.30 10/30/15 55,000 61,427 Bear Stearns, Sr. Unscd. Notes 7.25 2/1/18 30,000 36,598 Credit Suisse USA, Gtd. Notes 4.88 1/15/15 75,000 82,885 Credit Suisse USA, Gtd. Notes 5.50 8/16/11 125,000 130,240 General Electric Capital, Gtd. Notes 2.20 6/8/12 125,000 128,558 General Electric Capital, Sr. Unscd. Notes, Ser. A 4.75 9/15/14 55,000 60,171 General Electric Capital, Notes 5.25 10/19/12 55,000 59,245 General Electric Capital, Sr. Unscd. Notes, Ser. A 6.00 6/15/12 70,000 75,577 HSBC Finance, Sr. Unscd. Notes 6.38 11/27/12 55,000 60,185 Jefferies Group, Sr. Unscd. Notes 8.50 7/15/19 25,000 29,074 John Deere Capital, Sr. Unscd. Notes 7.00 3/15/12 80,000 87,039 Merrill Lynch & Co., Sub. Notes 6.05 5/16/16 140,000 149,192 The Fund 11 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Diversified Financial Services (continued) Private Export Funding, Govt Gtd. Notes 4.38 3/15/19 50,000 56,361 SLM, Sr. Unscd. Notes, Ser. A 5.00 10/1/13 50,000 49,033 Diversified Metals & Mining.3% Barrick Gold, Sr. Unscd. Notes 6.95 4/1/19 30,000 38,197 Freeport-McMoRan Copper & Gold, Sr. Unscd. Notes 8.38 4/1/17 85,000 95,001 Rio Tinto Alcan, Sr. Unscd. Notes 5.00 6/1/15 40,000 44,396 Electric Utilities.6% Appalachian Power, Sr. Unscd. Notes, Ser. O 5.65 8/15/12 25,000 26,830 Commonwealth Edison, First Mortgage Bonds 5.80 3/15/18 25,000 29,289 Consumers Energy, First Mortgage Bonds 6.70 9/15/19 45,000 56,519 FPL Group Capital, Gtd. Debs. 5.63 9/1/11 35,000 36,524 MidAmerican Energy, Sr. Unscd. Notes 5.30 3/15/18 30,000 34,590 National Grid, Sr. Unscd. Notes 6.30 8/1/16 50,000 59,098 NiSource Finance, Gtd. Notes 5.25 9/15/17 35,000 38,333 Public Service of Colorado, First Mortgage Bonds, Ser. 12 4.88 3/1/13 50,000 54,515 Southwestern Electric Power, Sr. Unscd. Notes, Ser. E 5.55 1/15/17 25,000 27,433 Virginia Electric & Power, Sr. Unscd. Notes 5.40 4/30/18 55,000 64,235 Food & Beverages.5% Anheuser-Busch Cos., Gtd. Bonds 5.00 1/15/15 55,000 61,169 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Food & Beverages (continued) Coca-Cola Enterprises, Sr. Unscd. Debs. 8.50 2/1/12 35,000 38,308 ConAgra Foods, Sr. Unscd. Notes 6.75 9/15/11 16,000 16,866 Diageo Capital, Gtd. Notes 5.75 10/23/17 45,000 53,188 Kraft Foods, Unscd. Notes 5.25 10/1/13 50,000 55,342 Kraft Foods, Sr. Unscd. Notes 6.00 2/11/13 10,000 11,112 Kroger, Gtd. Notes 6.15 1/15/20 50,000 59,521 Pepsico, Sr. Unscd. Notes 4.50 1/15/20 55,000 61,443 Foreign/Governmental1.8% African Development Bank, Sub. Notes 6.88 10/15/15 45,000 54,884 Asian Development Bank, Sr. Unscd. Notes 2.75 5/21/14 75,000 a 79,601 Eksportfinans, Sr. Unscd. Notes 5.50 5/25/16 60,000 70,160 European Investment Bank, Sr. Unscd. Bonds 5.13 5/30/17 75,000 89,308 Federal Republic of Brazil, Sr. Unscd. Notes 7.88 3/7/15 35,000 a 43,138 Inter-American Development Bank, Sr. Unsub. Notes 3.88 9/17/19 50,000 55,338 Inter-American Development Bank, Sr. Unscd. Notes 5.13 9/13/16 55,000 a 65,070 International Bank for Reconstruction & Development, Sr. Unscd. Notes 5.00 4/1/16 35,000 40,938 KFW, Govt Gtd. Notes 3.50 5/16/13 145,000 155,290 KFW, Govt Gtd. Notes 4.88 1/17/17 65,000 76,010 Oesterreichische Kontrollbank, Govt Gtd. Notes 4.50 3/9/15 40,000 44,881 The Fund 13 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental (continued) Province of Manitoba Canada, Sr. Unscd. Debs., Ser. FH 4.90 12/6/16 45,000 52,469 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 30,000 a 32,446 Province of Quebec Canada, Unscd. Debs. 4.88 5/5/14 45,000 a 50,761 Republic of Chile, Sr. Unscd. Bonds 5.50 1/15/13 75,000 82,235 Republic of Italy, Sr. Unscd. Notes 4.38 6/15/13 85,000 90,169 Republic of Poland, Sr. Unscd. Bonds 5.00 10/19/15 40,000 a 43,905 United Mexican States, Sr. Unscd. Notes 5.13 1/15/20 36,000 40,410 United Mexican States, Sr. Unscd. Notes 5.63 1/15/17 20,000 22,980 United Mexican States, Sr. Unscd. Notes 6.63 3/3/15 55,000 64,900 Health Care.7% Astrazeneca, Sr. Unscd. Notes 5.40 9/15/12 100,000 109,002 Baxter International, Sr. Unscd. Notes 5.90 9/1/16 50,000 60,319 Cardinal Health, Sr. Unscd. Bonds 4.00 6/15/15 60,000 64,286 Coventry Health Care, Sr. Unscd. Notes 5.95 3/15/17 30,000 30,051 Johnson & Johnson, Sr. Unscd. Notes 5.15 7/15/18 20,000 23,550 Medtronic, Sr. Unscd. Notes 3.00 3/15/15 65,000 68,903 Pfizer, Sr. Unscd. Notes 6.20 3/15/19 30,000 37,000 Wellpoint, Sr. Unscd. Notes 5.88 6/15/17 30,000 34,623 Wyeth, Gtd. Notes 5.50 2/1/14 25,000 28,393 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Manufacturing.2% GE Capital Trust I, Sub. Debs. 6.38 11/15/67 55,000 b 55,069 General Electric, Sr. Unscd. Notes 5.00 2/1/13 35,000 38,029 General Electric, Sr. Unscd. Notes 5.25 12/6/17 40,000 45,088 Media.5% Comcast Cable Communications, Gtd. Notes 6.75 1/30/11 45,000 45,878 Comcast, Gtd. Notes 5.15 3/1/20 35,000 38,323 Cox Communications, Sr. Unscd. Notes 5.45 12/15/14 45,000 50,953 News America, Gtd. Notes 6.90 3/1/19 30,000 36,752 Time Warner Cable, Gtd. Notes 8.25 4/1/19 35,000 45,260 Time Warner, Gtd. Notes 5.88 11/15/16 30,000 34,979 Walt Disney, Sr. Unscd. Notes 4.70 12/1/12 75,000 81,312 Municipal Bonds.1% Tennessee Valley Authority, Notes 5.50 7/18/17 60,000 Office Equipment.0% Xerox, Sr. Notes 5.63 12/15/19 30,000 Oil & Gas.6% Apache Finance Canada, Gtd. Bonds 4.38 5/15/15 50,000 54,985 BP Capital Markets, Gtd. Notes 4.75 3/10/19 100,000 a 104,749 ConocoPhillips, Gtd. Notes 5.75 2/1/19 25,000 30,039 Consolidated Natural Gas, Sr. Unscd. Notes, Ser. A 5.00 12/1/14 40,000 44,877 The Fund 15 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Oil & Gas (continued) Marathon Oil, Sr. Unscd. Notes 7.50 2/15/19 35,000 44,890 Petrobras International Finance, Gtd. Notes 5.88 3/1/18 30,000 33,486 Petroleos Mexicanos, Gtd. Notes 8.00 5/3/19 30,000 37,350 Valero Energy, Gtd. Notes 6.13 6/15/17 50,000 55,366 XTO Energy, Sr. Unscd. Notes 5.65 4/1/16 35,000 41,718 Pipelines.3% Enterprise Products Operating, Gtd. Bonds, Ser. L 6.30 9/15/17 90,000 103,955 Kinder Morgan Energy Partners, Sr. Unscd. Notes 7.13 3/15/12 85,000 91,280 Property & Casualty Insurance.5% ACE INA Holdings, Gtd. Notes 5.80 3/15/18 30,000 34,310 American International Group, Sr. Unscd. Notes 5.85 1/16/18 45,000 46,800 Berkshire Hathaway Finance, Gtd. Notes 5.40 5/15/18 15,000 17,178 MetLife, Sr. Unscd. Notes 6.13 12/1/11 35,000 37,017 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 65,000 70,373 Prudential Financial, Sr. Unscd. Notes 5.10 12/14/11 40,000 41,661 Travelers, Sr. Unscd. Notes 5.90 6/2/19 40,000 46,622 Willis North America, Gtd. Notes 6.20 3/28/17 15,000 16,005 Real Estate.3% HCP, Sr. Unscd. Notes 6.00 1/30/17 30,000 32,065 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Real Estate (continued) Liberty Property, Sr. Unscd. Notes 5.50 12/15/16 20,000 21,839 Mack-Cali Realty, Sr. Unscd. Notes 7.75 2/15/11 50,000 50,988 Prologis, Sr. Unscd. Notes 6.88 3/15/20 40,000 39,392 Regency Centers, Gtd. Notes 5.88 6/15/17 25,000 27,184 Retail.3% CVS Caremark, Sr. Unscd. Notes 4.88 9/15/14 30,000 33,272 Home Depot, Sr. Unscd. Notes 5.40 3/1/16 50,000 56,997 Kohls, Sr. Unscd. Notes 6.30 3/1/11 20,000 20,428 Lowes, Sr. Unscd. Notes 6.10 9/15/17 45,000 54,717 Wal-Mart Stores, Sr. Unscd. Notes 5.80 2/15/18 30,000 36,145 Technology.3% Hewlett-Packard, Sr. Unscd. Notes 6.50 7/1/12 50,000 54,874 Intuit, Sr. Unscd. Notes 5.75 3/15/17 35,000 39,708 Oracle, Sr. Unscd. Notes 4.95 4/15/13 90,000 99,199 Telecommunications.9% AT&T, Gtd. Notes 7.30 11/15/11 100,000 b 107,129 AT&T, Sr. Unscd. Notes 5.10 9/15/14 75,000 84,285 Cisco Systems, Sr. Unscd. Notes 5.50 2/22/16 60,000 70,863 Embarq, Sr. Unscd. Notes 6.74 6/1/13 70,000 76,697 The Fund 17 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Telecommunications (continued) Qwest, Sr. Unscd. Notes 7.50 10/1/14 51,000 57,885 Rogers Communications, Gtd. Notes 6.80 8/15/18 30,000 37,118 Telecom Italia Capital, Gtd. Notes 5.25 11/15/13 25,000 26,879 Telefonica Emisones, Gtd. Notes 6.42 6/20/16 40,000 46,940 Verizon Communications, Sr. Unscd. Notes 5.50 4/1/17 25,000 28,673 Vodafone Group, Sr. Unscd. Notes 5.38 1/30/15 40,000 45,095 Vodafone Group, Sr. Unscd. Notes 5.63 2/27/17 25,000 28,648 Transportation.2% Canadian Pacific, Sr. Unscd. Notes 7.25 5/15/19 35,000 43,383 CSX, Sr. Unscd. Notes 5.50 8/1/13 50,000 55,375 Union Pacific, Sr. Unscd. Notes 6.50 4/15/12 12,000 12,954 U.S. Government Agencies3.7% Federal Farm Credit Banks, Bonds 3.88 10/7/13 135,000 147,338 Federal Home Loan Banks, Bonds, Ser. 432 4.50 9/16/13 100,000 110,839 Federal Home Loan Banks, Bonds 4.63 10/10/12 5,000 5,417 Federal Home Loan Banks, Bonds 4.88 11/18/11 120,000 126,087 Federal Home Loan Banks, Bonds, Ser. VB15 5.00 12/21/15 80,000 93,142 Federal Home Loan Banks, Bonds, Ser. 656 5.38 5/18/16 40,000 47,805 18 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies (continued) Federal Home Loan Banks, Bonds, Ser. 312 5.75 5/15/12 80,000 86,856 Federal Home Loan Mortgage Corp., Notes 3.75 3/27/19 65,000 c 70,807 Federal Home Loan Mortgage Corp., Notes 4.38 7/17/15 100,000 c 113,573 Federal Home Loan Mortgage Corp., Notes 4.50 7/15/13 90,000 c 99,344 Federal Home Loan Mortgage Corp., Notes 4.50 1/15/14 170,000 c 189,548 Federal Home Loan Mortgage Corp., Notes 4.50 1/15/15 100,000 c 113,464 Federal Home Loan Mortgage Corp., Notes 5.13 7/15/12 170,000 c 183,974 Federal Home Loan Mortgage Corp., Notes 5.75 1/15/12 50,000 c 53,399 Federal National Mortgage Association, Sr. Unscd. Notes 1.88 4/20/12 125,000 c 127,778 Federal National Mortgage Association, Notes 2.00 1/9/12 220,000 c 224,531 Federal National Mortgage Association, Notes 2.75 3/13/14 85,000 c 90,098 Federal National Mortgage Association, Sr. Unscd. Notes 4.38 9/15/12 195,000 c 209,582 Federal National Mortgage Association, Bonds 4.38 3/15/13 195,000 c 212,416 Federal National Mortgage Association, Notes 4.38 10/15/15 20,000 c 22,709 Federal National Mortgage Association, Notes 5.00 2/13/17 55,000 c 64,656 Federal National Mortgage Association, Bonds 5.00 5/11/17 80,000 c 94,347 The Fund 19 STATEMENT OF INVESTMENTS (continued) Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Securities19.8% U.S. Treasury Bonds: 7.25%, 5/15/16 105,000 137,706 8.50%, 2/15/20 175,000 264,168 8.75%, 5/15/17 40,000 57,441 8.75%, 5/15/20 120,000 184,659 8.88%, 2/15/19 215,000 325,003 9.00%, 11/15/18 245,000 371,481 9.88%, 11/15/15 295,000 420,260 11.25%, 2/15/15 65,000 93,280 U.S. Treasury Notes: 1.13%, 12/15/11 535,000 540,246 1.13%, 1/15/12 275,000 277,879 1.25%, 8/31/15 110,000 109,983 1.38%, 4/15/12 185,000 187,985 1.38%, 5/15/12 240,000 243,928 1.38%, 10/15/12 320,000 326,050 1.75%, 3/31/14 65,000 67,123 1.88%, 4/30/14 365,000 378,545 2.38%, 2/28/15 255,000 269,024 2.50%, 3/31/13 435,000 456,716 2.50%, 6/30/17 100,000 104,203 2.63%, 4/30/16 300,000 318,258 2.75%, 2/15/19 335,000 347,589 3.13%, 5/15/19 335,000 356,016 3.38%, 6/30/13 255,000 274,643 3.38%, 7/31/13 250,000 269,805 3.38%, 11/15/19 285,000 307,065 3.50%, 5/31/13 425,000 458,668 3.50%, 2/15/18 140,000 154,634 3.63%, 5/15/13 365,000 394,999 3.63%, 8/15/19 170,000 186,974 3.63%, 2/15/20 40,000 43,878 3.75%, 11/15/18 120,000 134,081 3.88%, 2/15/13 110,000 118,920 3.88%, 5/15/18 260,000 293,597 4.00%, 2/15/15 145,000 163,069 4.00%, 8/15/18 195,000 221,782 4.13%, 5/15/15 125,000 141,690 4.25%, 8/15/13 220,000 243,014 4.25%, 8/15/14 325,000 366,514 4.25%, 11/15/14 695,000 788,011 4.25%, 8/15/15 290,000 331,484 4.25%, 11/15/17 140,000 162,017 20 Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Securities (continued) U.S. Treasury Notes (continued): 4.50%, 11/30/11 155,000 162,544 4.50%, 3/31/12 70,000 74,389 4.50%, 11/15/15 170,000 197,306 4.50%, 2/15/16 120,000 139,256 4.50%, 5/15/17 185,000 216,262 4.63%, 2/29/12 400,000 424,281 4.75%, 1/31/12 680,000 720,455 4.75%, 8/15/17 290,000 344,352 4.88%, 8/15/16 60,000 71,236 5.13%, 5/15/16 145,000 173,660 Total Bonds and Notes (cost $23,765,212) Common Stocks45.6% Shares Value ($) Consumer Discretionary5.2% Autoliv 1,100 71,863 Coach 3,450 148,212 Ford Motor 35,350 d 432,684 Gannett 24,850 303,915 Home Depot 4,250 134,640 News, Cl. A 22,900 299,074 Starbucks 17,700 452,766 Target 8,150 435,536 TJX 8,650 386,050 VF 4,550 368,641 Washington Post, Cl. B 1,100 439,351 Whirlpool 950 76,912 Consumer Staples4.9% Coca-Cola 3,150 184,338 Colgate-Palmolive 6,000 461,160 ConAgra Foods 15,450 338,973 Costco Wholesale 7,250 467,552 Dr. Pepper Snapple Group 9,150 325,008 Estee Lauder, Cl. A 3,300 208,659 The Fund 21 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Consumer Staples (continued) H.J. Heinz 1,350 63,950 Philip Morris International 5,600 313,712 Procter & Gamble 7,334 439,820 Wal-Mart Stores 7,357 393,747 Walgreen 3,050 102,175 Energy4.8% Apache 4,700 459,472 Chevron 10,630 861,561 Cimarex Energy 5,100 337,518 ConocoPhillips 5,400 310,122 Devon Energy 900 58,266 Exxon Mobil 8,454 522,372 Murphy Oil 1,000 61,920 Schlumberger 4,500 277,245 Whiting Petroleum 650 d 62,082 Williams 14,950 285,695 Financial6.4% Aflac 6,800 351,628 Ameriprise Financial 5,600 265,048 Annaly Capital Management 18,400 e 323,840 Bank of America 8,200 107,502 Berkshire Hathaway, Cl. B 3,200 d 264,576 Citigroup 15,500 d 60,450 Commerce Bancshares 3,150 118,408 Discover Financial Services 3,800 63,384 Fifth Third Bancorp 22,150 266,464 Franklin Resources 3,250 347,425 Goldman Sachs Group 477 68,964 JPMorgan Chase & Co. 21,017 800,117 Loews 6,300 238,770 MetLife 1,450 55,753 Moodys 5,400 134,892 PNC Financial Services Group 7,350 381,539 Prudential Financial 1,400 75,852 22 Common Stocks (continued) Shares Value ($) Financial (continued) Rayonier 1,200 60,144 T. Rowe Price Group 3,050 152,698 Travelers 1,200 62,520 Wells Fargo & Co. 6,100 153,293 Health Care6.2% Abbott Laboratories 6,700 350,008 Allergan 900 59,877 Amgen 9,700 d 534,567 Becton Dickinson & Co. 5,500 407,550 Biogen Idec 1,550 d 86,986 C.R. Bard 900 73,287 Cardinal Health 13,000 429,520 Eli Lilly & Co. 12,950 473,064 Gilead Sciences 7,200 d 256,392 Humana 1,225 d 61,544 Johnson & Johnson 14,081 872,459 Medco Health Solutions 2,900 d 150,974 Pfizer 5,151 88,443 Zimmer Holdings 6,900 d 361,077 Industrial4.5% 3M 4,150 359,847 Caterpillar 1,500 118,020 CSX 1,100 60,852 Deere & Co. 800 55,824 General Dynamics 3,550 222,975 General Electric 14,536 236,210 L-3 Communications Holdings 2,950 213,196 Oshkosh 8,800 d 242,000 Owens Corning 12,400 d 317,812 Raytheon 8,100 370,251 Southwest Airlines 9,200 120,244 United Parcel Service, Cl. B 6,800 453,492 United Technologies 3,725 265,332 The Fund 23 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Information Technology8.9% Advanced Micro Devices 16,500 d 117,315 Amdocs 2,700 d 77,382 Apple 1,370 d 388,737 CA 3,200 67,584 Cisco Systems 5,679 d 124,370 Computer Sciences 1,450 66,700 Corning 23,900 436,892 Google, Cl. A 1,482 d 779,221 Intel 35,550 683,626 International Business Machines 6,250 838,375 Lexmark International, Cl. A 1,650 d 73,623 MasterCard, Cl. A 450 100,800 Micron Technology 34,550 d 249,106 Microsoft 32,452 794,749 Motorola 59,750 d 509,668 SanDisk 9,150 d 335,348 Symantec 4,000 d 60,680 Visa, Cl. A 4,900 363,874 Materials1.7% Domtar 1,500 96,870 Freeport-McMoRan Copper & Gold 6,300 537,957 Lubrizol 4,100 434,477 PPG Industries 900 65,520 Telecommunication Services1.7% AT & T 33,900 969,540 Verizon Communications 4,601 149,947 Utilities1.3% Constellation Energy Group 11,300 364,312 DPL 9,400 245,622 DTE Energy 4,700 215,871 Progress Energy 1,500 66,630 Total Common Stocks (cost $30,605,258) 24 Principal Short-Term Investments1.3% Amount ($) Value ($) U.S. Treasury Bills; 0.13%, 12/23/10 (cost $909,718) 910,000 f Other Investment15.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $10,445,000) 10,445,000 g Investment of Cash Collateral for Securities Loaned.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $425,040) 425,040 g Total Investments (cost $66,150,228) 100.4% Liabilities, Less Cash and Receivables (.4%) Net Assets 100.0% a Security, or portion thereof, on loan.At September 30, 2010, the market value of the funds securities on loan was $412,570 and the market value of the collateral held by the fund was $425,040. b Variable rate securityinterest rate subject to periodic change. c The Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. d Non-income producing security. e Investment in real estate investment trust. f Held by a broker as collateral for open financial futures positions. g Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Common Stocks 45.6 Corporate Bonds 12.1 U.S. Government & Agencies 23.5 Foreign/Governmental 1.8 Short-Term/ Municipal Bonds .1 Money Market Investments 17.3  Based on net assets. See notes to financial statements. The Fund 25 STATEMENT OF FINANCIAL FUTURES September 30, 2010 Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 9/30/2010 ($) Financial Futures Long E-Mini MSCI EAFE 42 3,268,860 December 2010 126,552 Russell 2000 Mini 119 8,026,550 December 2010 538,480 See notes to financial statements. 26 STATEMENT OF ASSETS AND LIABILITIES September 30, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $412,570)Note 2(c): Unaffiliated issuers 55,280,188 57,220,782 Affiliated issuers 10,870,040 10,870,040 Cash 5,158 Receivable for investment securities sold 415,431 Dividends and interest receivable 295,864 Receivable for shares of Common Stock subscribed 3,658 Prepaid expenses 15,054 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 4(b) 69,372 Liability for securities on loanNote 2(c) 425,040 Payable for investment securities purchased 407,347 Payable for futures variation marginNote 5 45,430 Payable for shares of Common Stock redeemed 10,686 Accrued expenses 68,976 Net Assets ($) Composition of Net Assets ($): Paid-in capital 74,304,196 Accumulated undistributed investment incomenet 525,414 Accumulated net realized gain (loss) on investments (9,636,099) Accumulated net unrealized appreciation (depreciation) on investments (including $665,032 net unrealized appreciation on financial futures) 2,605,625 Net Assets ($) Net Asset Value Per Share Restricted Class Shares Investor Class Shares Net Assets ($) 7,910,588 59,888,548 Shares Outstanding 559,950 3,964,387 Net Asset Value Per Share ($) See notes to financial statements. The Fund 27 STATEMENT OF OPERATIONS Year Ended September 30, 2010 Investment Income ($): Income: Interest 937,724 Dividends: Unaffiliated issuers 644,189 Affiliated issuers 15,311 Income from securities lendingNote 2(c) 3,601 Total Income Expenses: Investment advisory feeNote 4(a) 518,353 Shareholder servicing costsNote 4(b) 245,992 Professional fees 78,459 Registration fees 22,801 Prospectus and shareholders reports 12,916 Custodian feesNote 4(b) 12,597 Directors fees and expensesNote 4(c) 2,582 Loan commitment feesNote 3 1,248 Miscellaneous 16,723 Total Expenses Lessreduction in fees due to earnings creditsNote 4(c) (390) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 5 ($): Net realized gain (loss) on investments and foreign currency transactions 4,437,205 Net realized gain (loss) on financial futures 881,432 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (1,213,552) Net unrealized appreciation (depreciation) on financial futures 325,518 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 28 STATEMENT OF CHANGES IN NET ASSETS Year Ended September 30, 2010 2009 Operations ($): Investment incomenet 689,544 1,150,010 Net realized gain (loss) on investments 5,318,637 (9,209,923) Net unrealized appreciation (depreciation) on investments (888,034) 6,363,773 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Restricted Class Shares (160,699) (375,162) Investor Class Shares (1,036,415) (951,734) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Restricted Class Shares 483,931 763,814 Investor Class Shares 2,769,769 3,841,065 Dividends reinvested: Restricted Class Shares 160,198 374,385 Investor Class Shares 984,973 910,941 Cost of shares redeemed: Restricted Class Shares (1,004,474) (12,248,878) Investor Class Shares (9,954,735) (15,999,514) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 70,436,441 95,817,664 End of Period Undistributed investment incomenet 525,414 802,774 The Fund 29 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended September 30, 2010 2009 Capital Share Transactions: Restricted Class Shares Shares sold 35,579 65,724 Shares issued for dividends reinvested 11,911 34,190 Shares redeemed (73,584) (1,059,622) Net Increase (Decrease) in Shares Outstanding Investor Class Shares Shares sold 187,797 306,260 Shares issued for dividends reinvested 68,306 77,666 Shares redeemed (677,404) (1,281,118) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 30 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended September 30, Restricted Class Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 13.36 13.36 17.18 16.60 16.11 Investment Operations: Investment incomenet a .18 .24 .31 .42 .36 Net realized and unrealized gain (loss) on investments .88 .00 b (2.41) 1.45 .94 Total from Investment Operations 1.06 .24 (2.10) 1.87 1.30 Distributions: Dividends from investment incomenet (.29) (.24) (.54) (.51) (.81) Dividends from net realized gain on investments   (1.18) (.78)  Total Distributions (.29) (.24) (1.72) (1.29) (.81) Net asset value, end of period 14.13 13.36 13.36 17.18 16.60 Total Return (%) 7.94 2.31 (13.38) 11.70 8.44 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.02 1.05 1.16 1.00 1.02 Ratio of net expenses to average net assets 1.02 c 1.04 1.15 1.00 c 1.02 c Ratio of net investment income to average net assets 1.29 2.13 2.08 2.50 2.48 Portfolio Turnover Rate 88.11 73.05 82.41 49.68 48.36 Net Assets, end of period ($ x 1,000) 7,911 7,832 20,647 34,102 40,856 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 31 FINANCIAL HIGHLIGHTS (continued) Year Ended September 30, Investor Class Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 14.27 14.23 18.18 17.52 16.98 Investment Operations: Investment incomenet a .14 .20 .26 .39 .36 Net realized and unrealized gain (loss) on investments .94 .03 (2.54) 1.53 .97 Total from Investment Operations 1.08 .23 (2.28) 1.92 1.33 Distributions: Dividends from investment incomenet (.24) (.19) (.49) (.48) (.79) Dividends from net realized gain on investments   (1.18) (.78)  Total Distributions (.24) (.19) (1.67) (1.26) (.79) Net asset value, end of period 15.11 14.27 14.23 18.18 17.52 Total Return (%) 7.58 1.98 (13.65) 11.37 8.08 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.36 1.41 1.54 1.34 1.32 Ratio of net expenses to average net assets 1.36 b 1.40 1.53 1.34 b 1.32 b Ratio of net investment income to average net assets .96 1.59 1.62 2.18 2.13 Portfolio Turnover Rate 88.11 73.05 82.41 49.68 48.36 Net Assets, end of period ($ x 1,000) 59,889 62,604 75,171 46,830 49,629 a Based on average shares outstanding at each month end. b Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 32 NOTES TO FINANCIAL STATEMENTS NOTE 1General: Dreyfus Lifetime Portfolios, Inc. (the Company) is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering one fund, the Growth and Income Portfolio (the fund).The funds investment objective is to seek maximum total return, consisting of capital appreciation and current income.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of NewYork Mellon Corporation (BNY Mellon), serves as the funds investment adviser. Mellon Capital Management Corporation (Mellon Capital), an indirect wholly owned subsidiary of BNY Mellon, serves as the funds sub-investment adviser. MBSC Securities Corporation (the Distributor), a wholly owned subsidiary of Dreyfus, is the distributor of the funds shares.The fund is authorized to issue 50 million shares of $.001 par value Common Stock in each of the following classes of shares: Restricted Class and Investor Class. Investor Class Shares are offered to any investor and Restricted Class shares are offered only to clients of certain banks, securities brokers or dealers and other financial institutions (collectively, Service Agents) that have entered into selling agreements with the Distributor. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. NOTE 2Significant Accounting Policies: (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts 34 and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Debt securities, excluding short-term investments (other than U.S. Treasury Bills) and financial futures, are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the funds securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors.The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) U.S. Treasury Bills, are carried at amortized cost, which approximates value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 36 The following is a summary of the inputs used as of September 30, 2010 in valuing the funds investments: Level 1 Level 2Other Level 3 Unadjusted Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Corporate Bonds   8,185,052  Equity Securities Domestic  30,822,994   Equity Securities Foreign  71,863   Foreign Government  1,254,893  Municipal Bonds  72,408  Mutual Funds 10,870,040   U.S. Government Agencies/ Mortgage-Backed  2,487,710  U.S. Treasury  14,325,862  Other Financial Instruments: Futures  665,032    See Statement of Investments for industry classification.  Amount shown represents unrealized appreciation at period end. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at September 30, 2010. The remaining portion of ASU No. 2010-06 The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds book and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of 38 foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended September 30, 2010, The Bank of New York Mellon earned $1,543 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended September 30, 2010 were as follows: Affiliated Investment Value Value Net Company 9/30/2009 ($) Purchases ($) Sales ($) 9/30/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 11,028,000 22,264,000 22,847,000 10,445,000 15.4 Dreyfus Institutional Cash Advantage Fund 9,640,016 22,755,857 31,970,833 425,040 .6 Total (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended September 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended September 30, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At September 30, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $525,414, accumulated capital losses $8,550,717 and unrealized appreciation $1,520,243. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to September 30, 2010. If not applied, $413,585 of the carryover expires in fiscal 2015, $7,033,450 expires in fiscal 2017 and $1,103,682 expires in fiscal 2018. Based on certain provisions in the Code, some of those losses acquired from the fund merger with Dreyfus Founders Balanced Fund are available but subject to an annual limitation. 40 The tax character of distributions paid to shareholders during the fiscal periods ended September 30, 2010 and September 30, 2009 were as follows: ordinary income $1,197,114 and $1,326,896, respectively. During the period ended September 30, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments, real estate investment trusts, capital loss carryover expiration, foreign currency gains and losses and consent fees, the fund increased accumulated undistributed investment income-net by $230,210, increased accumulated net realized gain (loss) on investments by $1,241,979 and decreased paid-in-capital by $1,472,189. Net assets and net asset value per share were not affected by this reclassification. NOTE 3Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended September 30, 2010, the fund did not borrow under the Facilities. NOTE 4Investment Advisory Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with Dreyfus, the investment advisory fee is computed at the annual rate of .75% of the value of the funds average daily net assets and is payable monthly. The Fund 41 NOTES TO FINANCIAL STATEMENTS (continued) Pursuant to a sub-investment advisory agreement between Dreyfus and Mellon Capital, Dreyfus has agreed to pay Mellon Capital a monthly sub-advisory fee for the fund, computed at the following annual rates: Annual Fee as a Percentage of Total Fund Net Assets Average Daily Net Assets of the Fund $0 up to $600 million .28% $600 million up to $1.2 billion .18% $1.2 billion up to $1.8 billion .13% In excess of $1.8 billion .08% (b) Under the Shareholder Services Plan, the fund pays the Distributor, at an annual rate of .25% of the value of the average daily net assets of the funds Investor Class Shares for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended September 30, 2010, the funds Investor Class was charged $153,150 pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended September 30, 2010, the fund was charged $41,269 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. 42 The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2010, the fund was charged $7,237 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits which amounted to $390. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended September 30, 2010, the fund was charged $12,597 pursuant to the custody agreement. During the period ended September 30, 2010, the fund was charged $6,380 for services performed by the Chief Compliance Officer. The components of Due toThe Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $41,203, shareholder services plan fees $12,133, custodian fees $3,253, chief compliance officer fees $1,783 and transfer agency fees $11,000. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 5Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities and financial futures, during the period ended September 30, 2010, amounted to $50,855,831 and $55,517,003, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related con- The Fund 43 NOTES TO FINANCIAL STATEMENTS (continued) tingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk, as a result of changes in value of underlying financial instruments.The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Contracts open at September 30, 2010 are set forth in the Statement of Financial Futures. At September 30, 2010, the cost of investments for federal income tax purposes was $66,570,579; accordingly, accumulated net unrealized appreciation on investments was $1,520,243, consisting of $3,565,629 gross unrealized appreciation and $2,045,386 gross unrealized depreciation. 44 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus LifeTime Portfolios, Inc. We have audited the accompanying statement of assets and liabilities, including the statements of investments and financial futures, of Dreyfus LifeTime Portfolios, Inc., Growth and Income Portfolio as of September 30, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended and financial highlights for each of the years indicated therein. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of September 30, 2010 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus LifeTime Portfolios, Inc., Growth and Income Portfolio at September 30, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York November 23, 2010 The Fund 45 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby designates 59.35% of the ordinary dividends paid during the fiscal year ended September 30, 2010 as qualifying for the corporate dividends received deduction. Also certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $648,709 represents the maximum amount that may be considered qualified dividend income. Shareholders will receive notification in early 2011 of the percentage applicable to the preparation of their 2010 income tax returns. 46 PROXY RESULTS (Unaudited) Dreyfus LifeTime Portfolios held a special meeting of shareholders on October 9, 2009.The proposal considered at the meeting, and the results, are as follows: Shares Votes For Authority Withheld To elect additional Board Members: Clifford L. Alexander, Jr. 2,332,375 85,125 Nathan Leventhal 2,333,224 84,278 Benaree Pratt Wiley 2,330,843 86,358 The Fund 47 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the Board of Directors for the Growth and Income Portfolio (the Fund) held on July 14 and 15, 2010, the Board considered the re-approval for an annual period (through August 31, 2011) of the Funds Management Agreement with Dreyfus, pursuant to which Dreyfus provides the Fund with investment advisory and administrative services, as well as the Sub-Investment Advisory Agreement (the Sub-Advisory Agreement) between Dreyfus and Mellon Capital Management Corporation (the Sub-Adviser), an affiliate of Dreyfus, pursuant to which the Sub-Adviser provides day-to-day management of the Funds equity investments and the asset allocation determination for the Fund, subject to Dreyfus oversight. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Sub-Adviser. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the Fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the Fund pursuant to its Management Agreement and by the Sub-Adviser pursuant to the Sub-Advisory Agreement. Dreyfus representatives reviewed the Funds distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the distribution channels for the Fund as well as the diversity of distribution among the funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the Fund. Dreyfus also provided the number of shareholder accounts in the Fund, as well as the Funds asset size. 48 The Board members also considered Dreyfus and the Sub-Advisers research and portfolio management capabilities and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board members also considered Dreyfus extensive administrative, accounting and compliance infrastructure, as well as Dreyfus supervisory activities over the Sub-Adviser.The Board also considered Dreyfus and the Sub-Advisers brokerage policies and practices, the standards applied in seeking best execution and Dreyfus and the Sub-Advisers policies and practices regarding soft dollars. Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the Funds performance and comparisons to a group of retail no-load mixed-asset target allocation moderate funds (the Performance Group) and to a larger universe of funds, consisting of all retail and institutional mixed-asset target allocation moderate funds (the Performance Universe), selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons for various periods ended May 31, 2010. The Board members noted that the Funds total return performance was variously above, at and below the Performance Group and Performance Universe medians for the periods shown. Dreyfus also provided a comparison of the Funds calendar year total returns to the returns of the Funds benchmark index. The Board members also discussed the Funds management fee and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense The Fund 49 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.The Board members noted that the Funds contractual management fee was at the Expense Group median and the actual management fee and expense ratio were higher than the Expense Group and Expense Universe medians. Representatives of Dreyfus stated that there was one other mutual fund managed by Dreyfus or its affiliates with similar investment objectives, policies and strategies and included within the Funds Lipper category (the Similar Fund), and stated that there were no other accounts managed by Dreyfus or its affiliates with similar investment objectives, policies and strategies as the Fund.The Board members considered the relevance of the fee information provided for the Similar Fund to evaluate the appropriateness and reasonableness of the Funds management fee. The Board considered the fee to the Sub-Adviser in relation to the fee paid to Dreyfus by the Fund and the respective services provided by the Sub-Adviser and Dreyfus.The Board also noted that the Sub-Advisers fee is paid by Dreyfus (out of its fee from the Fund) and not the Fund. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board members also had been informed that the methodology had been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the Fund.The Board 50 members evaluated the profitability analysis in light of the relevant circumstances for the Fund and the extent to which economies of scale would be realized if the Fund grows and whether fee levels reflect these economies of scale for the benefit of Fund investors.The Board members also considered potential benefits to Dreyfus from acting as investment adviser and to the Sub-Adviser from acting as sub-adviser and noted that there were no soft dollar arrangements with respect to trading the Funds investments. It was noted that the Board members should consider Dreyfus profitability with respect to the Fund as part of their evaluation of whether the fees under the Funds Management Agreement and the Sub-Advisory Agreement bear a reasonable relationship to the mix of services provided by Dreyfus and the Sub-Adviser, respectively, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Since Dreyfus, and not the Fund, pays the Sub-Adviser pursuant to the Sub-Advisory Agreement, the Board did not consider the Sub-Advisers profitability to be relevant to its deliberations. It was noted that Dreyfus did not realize a profit on the Funds operations. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the Management Agreement and the Sub-Advisory Agreement with respect to the Fund. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by Dreyfus and the Sub-Adviser are adequate and appropriate. The Fund 51 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) The Board generally was satisfied with the Fund s relative perfor- mance. The Board concluded that the fee paid by the Fund to Dreyfus was reasonable in light of the services provided, comparative performance, expense and management fee information, costs of the services pro- vided and profits to be realized and benefits derived or to be derived by Dreyfus and the Sub-Adviser from their relationship with the Fund and that the fee paid by Dreyfus to the Sub-Adviser is reasonable and appropriate. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the Fund had been adequately considered by Dreyfus in connection with the management fee rate charged to the Fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the Fund, the Board would seek to have those economies of scale shared with the Fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the Management Agreement and the Sub-Advisory Agreement was in the best interests of the Fund and its shareholders. 52 BOARD MEMBERS INFORMATION (Unaudited) The Fund 53 BOARD MEMBERS INFORMATION (Unaudited) (continued) Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the funds Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. Lucy Wilson Benson, Emeritus Board Member Arthur A. Hartman, Emeritus Board Member 54 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 35 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. The Fund 55 OFFICERS OF THE FUND (Unaudited) (continued) JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 58 years old and has been an employee JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2003. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since May 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. 56 ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 195 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 191 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. The Fund 57 For More Information Telephone 1-800-645-6561 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Joseph S.
